Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive. With regards to rejection of claim 1, applicant argued that Vane is directed to separation of a liquid mixture of two or more miscible solvents, Fujita’s desired vapor product has an extremely low water content, and Singh describes a direct contact membrane distillation where hydrophobic membrane separates hot brine feed and cold distillate, whereas amended independent claim 1 recites that the starting liquid for treatment is a wastewater stream comprising “a plurality of contaminants, wherein the plurality of contaminants include a plurality of volatile organic compounds (VOCs).” Applicant further adds that Singh’s starting liquid is not a wastewater stream comprising a plurality of VOCs. Singh’s brine feed consists of “an aqueous solution of nonvolatile solutes.” See Introduction, pg. 380. If anything, brine feeds and saline feeds generally consist of inorganic salts. Second, and more importantly, even if the Singh’s brine feed were combined with Vane, Singh’s brine feed would render Vane inoperable for its intended purpose. Applicant’s argument have been considered but not found to be persuasive because Sing teaches a process of desalination using seawater and establishes that it is well known in the art to heat wastewater such as seawater and use vapor permeation membrane to separate water vapor from seawater/wastewater. Vane discloses a method where water vapor and volatiles are separated by heating the liquid mixture and separating gaseous mixture by passing through water separation module. .
Regarding applicant’s argument “Singh’s brine feed would render Vane inoperable for its intended purpose”, examiner respectfully disagrees. Vane’s apparatus vaporizes a liquid mixture, and passes vapor mixture through a membrane module. Merely changing liquid mixture would not have made the apparatus of Vane inoperable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0057128 (hereinafter referred as “Vane”), in view of US 2012/0152840 (hereinafter referred as “Fujita”), and Journal of Membrane Science 389 (2012) 380– 388 (hereinafter referred as “Singh”).
Regarding claims 1 and 2, Vane teaches a method for treating liquid, comprising: receiving liquid to be treated in an evaporation container (steam stripper); a heat source thermally coupled to the evaporation container, wherein the heat source (steam) is configured to heat the liquid to produce a gas stream comprising water vapor and volatiles of the liquid; providing a compressor (20) to supply water vapor and volatiles to a water separation module (21), wherein the water separation module is configured to separate the water vapor from the volatiles, wherein the water separation module is TM (paragraph [0187]) which is an ionomer membrane having exposed sulfonic acid groups in a bulk fluorocarbon matrix. 
Vane discloses returning the water vapor to the evaporation container (Refer fig. 3). Vane does not teach that the system comprises a condenser module spatially separated from and fluidly coupled to the water separation module, wherein the condenser module is configured to receive the water vapor.
Fujita teaches a system and method comprising an evaporator (vaporizer) vaporizing a feed stream to be dewatered, a membrane module (VP membrane module) separating water vapor and dewatered product vapor, a condenser (permeated vapor condenser) to produce water from the water vapor (refer fig. 1).
Vane and Fujita are analogous inventions in the art of systems for dehydrating a feed stream using an evaporator and a membrane module. It would have been an obvious matter of design choice to one of ordinary skill in the art whether to use a condenser to convert the water vapor to liquid or recycle the water vapor back to the evaporator since Fujita establishes that it is a well known practice in the art to use a condenser to produced water from the water vapor. 
Modified Vane does not teach that the liquid to be treated is wastewater comprising concentrated brine and volatiles. However, Singh teaches desalination of brine and produced water by direct contact membrane distillation, wherein a 
Vane discloses a method where water vapor and volatiles are separated by heating the liquid mixture and separating gaseous mixture by passing through water separation module. Fujita also discloses vaporizing a liquid mixture and using membrane module to separate water and volatiles. From disclosures of Vane, Fujita and Singh, one of ordinary skill in the art would have expected that a mixture containing water and volatiles can be separated by vaporizing the mixture and using a membrane to separate water vapor and volatiles.
Regarding claim 3, modified Vane teaches limitations of claim 1 as set forth above. The ionomer membrane inherently has a first surface and a second surface. Vane further teaches that the compressor increases the pressure of a gas/vapor stream wherein the pressure at the suction side of the device is below atmospheric pressure. 
Regarding claim 4, modified Vane teaches limitations of claim 3 as set forth above. Vane further teaches that the volatiles are retained at the first surface of the ionomer membrane and the water vapor is passed to the second surface of the ionomer membrane (see fig. 3).
Regarding claim 11, modified Vane teaches limitations of claim 1 as set forth above. Vane further teaches that the compressor increases the pressure of a gas/vapor stream wherein the pressure at the suction side of the device is below atmospheric pressure. The term "vapor compressor" denotes a device which increases the pressure of a gas/vapor stream wherein the pressure at the suction side of the device may be above, at, or below atmospheric pressure [0048]. A reduced pressure on the suction side inherently reduces boiling temperature of the liquid in the evaporator.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vane, in view of Fujita and Singh as applied to claim 1  above, and further in view of US 2015/0217232 (hereinafter referred as “MacCallum”), and US 2012/0292176 (hereinafter referred as “Machhammmer”).
Regarding claim 5, modified Vane teaches limitations of claim 1 as set forth above. Modified Vane does not teach that the system further comprises a carrier gas source configured to flow carrier gas through the evaporation container to carry the gas stream from the evaporation container to the water separation module; and a purge gas source configured to flow purge gas through the water separation module to carry the water vapor from the water separation module to the condenser module.
MacCallum teaches water processing system for recovering water from wastewater, wherein the system comprises a water separation module comprising an ionomer membrane which is permeable to water vapor and substantially impermeable to volatiles (Abstract, [0032], [0034]). MacCallum further teaches that a purge/sweep gas is supplied through contaminant module to transport the water vapor [0037]. One of ordinary skill in the art would have had a reasonable expectation of success from teachings of MacCallum in applying a purge/sweep gas to carry water vapor from the water separation module of modified Baba to the condenser module.
Modified Vane does not teach that the system comprises a carrier gas source to flow carrier gas through the evaporation container to carry the gas stream from the evaporation container to the water separation module. However, use of a carrier/sweep gas to carry vapor from the evaporation container is taught by Machhammmer (see abstract, [0015], [0026], [0033]). One of ordinary skill in the art would have had a reasonable expectation of success in improving a known system of modified Vane to use a carrier/sweep gas to transport the gas mixture from the evaporation container to the water separation module because Machhammmer discloses that use of carrier/sweep gas for vapor transport is known in the art.
Regarding claim 6, modified Vane teaches limitations of claim 5 as set forth above. Machhammmer teaches that carrier gas is recirculated through the system. It would have been obvious to one ordinary skill in the art to recirculate the carrier gas and purge gas since one of ordinary skill in the art would have had a reasonable expectation of success in recirculating carrier and/or purge gas because Machhammer established that it is known in the art to recirculate the carrier gas.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vane, in view of Fujita and Singh as applied to claim 1  above, and further in view of Energy Research and Development Division Final Project Report, Integrated Industrial Wastewater Reuse by Heat Recovery, March 2015 (hereinafter referred as “Document 1”).
Regarding claim 7, modified Vane teaches limitations of claim 1 as set forth above. Modified Vane does not teach that a regenerative heat exchanger thermally coupled with the condenser module and the evaporation container, wherein the regenerative heat exchanger cycles heat from the condenser module to the evaporation container.
Document 1 teaches (P23) a wastewater treatment system comprising an evaporator, a condenser, and regenerative heat exchanger (see fig. 7).
Modified Vane and Document 1 are analogous inventions in the art of wastewater treatment systems comprising evaporation of wastewater. It would have been obvious to one of ordinary skill in the art to modify the system of modified Vane with teachings of Document 1 to provide a regenerative heat exchanger thermally coupled with the condenser module and the evaporation container, wherein the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vane, in view of Fujita and Singh as applied to claim 1  above, and further in view of US 2004/0211726 (hereinafter referred as “Baig”).
Regarding claim 8, modified Vane teaches limitations of claim 1 as set forth above. Modified Vane does not teach venting the volatiles into atmosphere through an outlet of the water separation module. 
Baig teaches fluid separation system and method to separate a given fluid mixture into permeate and retentate portions, and that separation can be performed by a number of different processes including pervaporation, vapour permeation, membrane distillation, membrane stripping, RO, ultrafiltration, microfiltration and gas separation (abstract). Baig further teaches that non-condensable portions of the permeate, mainly dissolved gases and some traces of VOCs vapours in the feed, are constantly removed by a vacuum pump 120 and that vacuum pump effluents before venting may be first passed through a bed of activated carbon or similar adsorbent to remove traces of any entrained VOCs vapours [0099].
Modified Vane and Baig are analogous inventions in the art of treating a liquid comprising volatiles. It would have been an obvious matter of choice to one of ordinary skill in the art weather to remove volatiles through venting to atmosphere or collect in a container since Baig discloses that it is known in the art to vent undesired volatiles in atmosphere.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vane, in view of Fujita and Singh as applied to claim 1 above, and further in view of US 2015/0217232 (hereinafter referred as “MacCallum”).
Regarding claim 9, modified Vane teaches limitations of claim 1 as set forth above. Modified Van does not teach that the system further comprises a pretreatment module fluidly coupled to the evaporation container, wherein the pretreatment module is configured to provide stabilized wastewater to the evaporation container.
MacCallum teaches water processing system for recovering water from wastewater, wherein the system comprises a water separation module comprising an ionomer membrane which is permeable to water vapor and substantially impermeable to volatiles (Abstract, [0032], [0034]). MacCullam further discloses that wastewater is stabilized using pretreatment chemicals [0006]. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in providing a pretreatment module suitable for the wastewater being treated by the system of modified Vane to stabilize the wastewater prior to evaporation module.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vane, in view of Fujita and Singh as applied to claim 1 above, and further in view of US 2013/0075333 (hereinafter referred as “Pruet”).
Regarding claim 9, modified Vane teaches limitations of claim 1 as set forth above. Modified Van does not disclose removing the concentrated brine from the evaporation container to be transported by a transportable vessel. However, removal of unwanted liquid from the evaporator would have been an obvious matter of choice to one of ordinary skill in the art. Furthermore, providing a transportable system having a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777